DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170280441 A1 (Shimezawa et al., hereinafter Shimezawa) in view of US 10205575 B2 (Han et al., hereinafter Han).
	Regarding claim 1, Shimezawa discloses a wireless communication method (par. [0001]), comprising:
	receiving, by a user equipment (UE) (par. [0074], “terminal device 1”/”UE”, receives configuration information/messages), a radio resource control (RRC) signaling message (par. [0074], “RRC”) from a base station (par. [0075], “the master base station apparatus may be called a master cell group (MCG) and Fig. 12 and par. [0125],[0126], “FIG. 12 is a diagram illustrating an example of an uplink transmission sub-frame in dual connectivity. In this example, the timing of uplink transmissions in MCG is different from the timing of the uplink transmission in the [SCG] MCG”, where etch MeNB scheduled the UL transmissions), where the RRC signaling message configures a subframe type (Fig. 12, the sub-frame MCG type) for transmitting uplink traffic on a first carrier for a master cell group only (par. [0126], “The terminal device 1 may perform uplink power control individually in the MCG including a primary cell”); and
	transmitting, by the UE at a first time in time domain (pars. [0125],[0139], “the timing of uplink transmissions in MCG is different from the timing of the uplink transmission in the [SCG] MCG” and “TDD UL-DL setting”), a first uplink traffic on the first carrier (par [0097], “Each serving cell within the connectivity group has component carriers of the different carrier frequencies…”) using a subframe corresponding to the configured subframe type (Fig. 12 “MCG sub-frame”).
	Although MCG and SCG sub-frames are known to be a different type of sub-frame.  Shimezawa does not explicitly recites that the sub-frames are of a different type.
	In related art concerning methods for sending and receiving ACK/NACK information, Han discloses where configuration information includes a sub-frame type (column 30, lines 17-26, “a sub-frame type”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Han’s explicit teachings  where  the configuration information includes a sub-frame type with the DC control power method  disclosed by Shimezawa because one of ordinary skill in the art would have recognized that Dual Connectivity requires to know the sub-frame type, since there are two types of technologies involved in the communication. 
	Regarding claim 3, Shimezawa discloses  a wireless communication device  (par. [0074], “terminal device 1”/”UE”) that supports dual connectivity (DC) (Figs, 3-4, and par. [0067], “dual connectivity is a technique in which a single terminal device 1 and a plurality of base station apparatuses 2 are connected through a plurality of cells having the same or different frequencies”), comprising:
	a processor (par. [0252], “CPU”); and
	a memory (par. [0252], “RAM…”) including processor-executable instructions stored thereon (par. [0252], “a program…”), the processor- executable instructions upon execution by the processor configures the processor a program (par. [0252], “a program causing computer to function) that controls a central processing unit (CPU) or the like so as to realize functions of the above embodiments according to the present invention…”) to:
	receive a radio resource control (RRC) signaling message from a base station (par. [0074], “RRC”  and par. [0075], “the master base station apparatus may be called a master cell group (MCG)”), where the RRC signaling message configures a subframe type (Fig. 12, the sub-frame MCG type) for transmitting uplink traffic on a first carrier for a master cell group only (par. [0126], “The terminal device 1 may perform uplink power control individually in the MCG including a primary cell”); and
	transmit, at a first time in time domain (pars. [0125],[0139], “the timing of uplink transmissions in MCG is different from the timing of the uplink transmission in the [SCG] MCG” and “TDD UL-DL setting”), a first uplink traffic on the first carrier (par [0097], “Each serving cell within the connectivity group has component carriers of the different carrier frequencies…”) using a subframe corresponding to the configured subframe type (Fig. 12 “MCG sub-frame”).
	Although MCG and SCG sub-frames are known to be a different type of sub-frame.  Shimezawa does not explicitly recites that the sub-frames are of a different type.
	Han discloses where configuration information includes a sub-frame type (column 30, lines 17-26, “a sub-frame type”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Han’s explicit teachings  where  the configuration information includes a sub-frame type with the DC control power method  disclosed by Shimezawa because one of ordinary skill in the art would have recognized that Dual Connectivity requires to know the sub-frame type, since there are two types of technologies involved in the communication. 
	Regarding claim 5, Shimezawa discloses a non-transitory computer readable storage medium (pars. [0252],[0254], “RAM…”) storing computer readable code ([0252], “a program…”), the code, when executed by a processor (par. [0252], “CPU”), causing the processor to implement a method (par. [0252], “a program causing computer to function) that controls a central processing unit (CPU) or the like so as to realize functions of the above embodiments according to the present invention…”) that comprises:
	receiving, by a user equipment (UE) (par. [0074], “terminal device 1”/”UE”), a radio resource control (RRC) signaling message (par. [0074], “RRC” )from a base station (par. [0075], “the master base station apparatus may be called a master cell group (MCG)”), where the RRC signaling message configures a subframe type (Fig. 12, the sub-frame MCG type) for transmitting uplink traffic on a first carrier for a master cell group only (par. [0126], “The terminal device 1 may perform uplink power control individually in the MCG including a primary cell”); and
	transmitting, by the UE at a first time in time domain (pars. [0125],[0139], “the timing of uplink transmissions in MCG is different from the timing of the uplink transmission in the [SCG] MCG” and “TDD UL-DL setting”), a first uplink traffic on the first carrier (par [0097], “Each serving cell within the connectivity group has component carriers of the different carrier frequencies…”) using a subframe corresponding to the configured subframe type (Fig. 12 “MCG sub-frame”).
	Although MCG and SCG sub-frames are known to be a different type of sub-frame.  Shimezawa does not explicitly recites that the sub-frames are of a different type.
	Han discloses where configuration information includes a sub-frame type (column 30, lines 17-26, “a sub-frame type”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Han’s explicit teachings  where  the configuration information includes a sub-frame type with the DC control power method  disclosed by Shimezawa because one of ordinary skill in the art would have recognized that Dual Connectivity requires to know the sub-frame type, since there are two types of technologies involved in the communication.
	Regarding claims 2, 4 and 6,  Shimezawa and Han disclose all the limitations of claims 1, 3 and 5, respectively. Shimezawa further discloses  transmitting, by the UE at a second time in time domain that is different than the first time (par. [0139], “in TDD UL-DL setting”), a second uplink traffic (par. [0125], “The sub-frame i of SCG…”) on a second carrier for a secondary cell group ((pars. [0125],[0139], [0141] “the timing of uplink transmissions in MCG is different from the timing of the uplink transmission in the [SCG] MCG” and “TDD UL-DL setting”) using a slot (par. [0035], “1sub-frame… 2 slots” and par [0139], using a time slot. Where it is not recited if it is only one slot; therefore, the reference uses a slot).

					Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/13/2022

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649